DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Regarding claim 1, line 2: insert –to—before “generate”.
Regarding claim 2, line 2: replace “loop-up” with –look-up--.
Regarding claim 4, line 1: replace “loop-up” with –look-up--.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 19-24 of U.S. Patent No. 10,936,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior application previously recited the claimed subject matter and therefore anticipates the currently claimed subject matter.
17/180,530
10,936,492
1. A data storage and access system for use with a processor comprising:

a processor, having processor cache, the processor configured generate a data
request for data;

a final level cache (FLC) cache system, configured to function as main memory and receive the data request, the FLC system comprising:

a first FLC module having a first FLC controller and first memory, the first FLC module receiving the data request from the processor;

a second FLC module having a second FLC controller and second memory,
the second FLC module receiving, responsive to the first FLC module not having
the data requested by the processor, the data request from the first FLC module;
and a storage drive configured with 

a main memory portion such that the storage drive receives the data request responsive to the second FLC module not having the data
requested.

comprising:
a processor, having processor cache, the processor configured to generate a data
request for data;

a final level cache (FLC)  cache system, configured to function as main memory and receive the data request, the FLC system comprising:

a first PLC module having a first FLC controller and first memory, the first FLC module receiving the data request from the processor;

a second FLC module having a second FLC controller and second memory,
the second FLC module receiving, responsive to the first FLC module not having
the data requested by the processor, the data request from the first FLC module;
and a storage drive configured with a user file storage portion and 
a main memory portion such that the storage drive receives the data request responsive to the second FLC module not having the data requested.



Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-18 of prior U.S. Patent No. 10,936,492. This is a statutory double patenting rejection.
17/180,530
10,936,492
12. A method of operating a data access system, wherein the data access system comprises a processor having processor cache, a storage drive, a first final level cache (FLC) module which includes a first FLC controller and a first DRAM and a second FLC module which includes a second FLC controller and a second DRAM, the method comprising:

generating, with the processor, a request for data which includes a physical address;
providing the request for data to the first FLC module;

determining if the first FLC controller contains the physical address;

responsive to the first FLC controller containing the physical address, retrieving the data from the first DRAM and providing the data to the processor;

responsive to the first FLC controller not containing the physical address, forwarding the request for data and the physical address to the second FLC module;

determining if the second FLC controller contains the physical address; and

responsive to the second FLC controller containing the physical address, retrieving a cache line containing the data from the second DRAM and providing the cache line to
the first FLC module.
12.  A method of operating a data access system, wherein the data access system comprises a processor having processor cache, a storage drive, a first final level cache (FLC) module which includes a first FLC controller and a first DRAM
and a second FLC module which includes a second FLC controller and a second DRAM,
the method comprising:

generating, with the processor, a request for data which includes a physical address;
providing the request for data to the first FLC module;

determining if the first FLC controller contains the physical address;

responsive to the first FLC controller containing the physical address, retrieving the data from the first DRAM and providing the data to the processor;

responsive to the first FLC controller not containing the physical address, forwarding the request for data and the physical address to the second FLC module;

determining if the second FLC controller contains the physical address; and

responsive to the second FLC controller containing the physical address, retrieving a cache line containing the data from the second DRAM and providing the cache line to
the first FLC module.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133